Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 24, 2014

The Court of Appeals hereby passes the following order:

A14A2078. EDDIE CORREIA et al. v. HUGH M. DEJARNETTE, JR. et al.

      Eddie Correia and the other defendants below filed a motion for attorney fees
pursuant to OCGA § 9-15-14. The trial court denied the motion, and the defendants
filed this direct appeal. But appeals from orders granting or denying attorney fees and
litigation expenses under OCGA § 9-15-14 must be made by discretionary
application, not direct appeal. See OCGA § 5-6-35 (a) (10). The defendants’ failure
to comply with the discretionary review procedure deprives us of jurisdiction over
this appeal. See Capricorn Systems v. Godavarthy, 253 Ga. App. 840 (560 SE2d
730) (2002). Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                         07/24/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.